Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Liu (US20140285196). Liu teaches a gradient field nuclear magnetic resonance rock sample analysis method and instrument.  Liu teaches “A method of determining permeability anisotropy of a hydrocarbon- 5containing geological formation comprising: a) determining a first 1H self-diffusion coefficient (Db) of bulk water in a portion of the hydrocarbon-containing geological formation where the water is present outside of the pores, by exposing the out of the pore portion of the hydrocarbon- containing geological formation to an NMR pulse gradient; b) determining a second 1H self-diffusion coefficient (DR) of water in a portion of the hydrocarbon-containing geological formation in a restricted porous environment 15by an NMR sequence with the magnetic pulse gradient; e) repeating steps (a)-(d) with the magnetic pulse gradient along any directions in a plane XY perpendicularly to the axis Z of the hydrocarbon-containing geological formation.” Secondary prior art Fan (CN110609332A) teaches “NMR pulse along an axis Z of the 10portion of the hydrocarbon-containing geological formation, NMR sequence with the magnetic pulse gradient along the axis Z; c) selecting the timescale of performing the NMR sequence in (a) and (b) such that the timescale.” Tertiary prior art Li (CN104330433A) teaches “wherein the out-the pore portion comprises brine flooding the borehole brine measured by NMR prior to flooding, post-flooding samples of the brine extracted from the borehole.” Quaternary prior art Simon (US20070099299) teaches “calculating a diffusion tortuosity value τz as τz = Db/D R and computing a diffusion tortuosity metric τxy.” Additional prior art Dvorkin (US20130308831) teaches “determining the permeability of the hydrocarbon-containing geological formation based on a ratio.” Additional prior art Kiesl (US20030231017) teaches the limitation “wherein one or more of the determining steps is carried out in the borehole with a downhole sensor assembly configured to record an acoustic log, and the method further comprises determining a porosity based on the acoustic log”. Additional prior art He (Xiao He, “Finite difference modelling of dipole acoustic logs in a poroelastic formation with anisotropic permeability”, Geophysical Journal International, 2013) teaches the limitation “determining one or more of an anisotropic tortuosity.” 
The combination of Liu, Fan, Li, Simon, Dvorkin, Kiesl, and He are silent regarding the limitations of “selecting the timescale of performing the NMR sequence in (a) and (b) such that the timescale corresponds to the asymptotic minimal values of the restricted diffusion coefficients for the entire pore size distribution” and “determining the permeability of the hydrocarbon-containing geological formation based on a ratio of a plurality of diffusional tortuosity values measured in different 25directions.” There is no evidence which suggests that one of ordinary skill in the art would modify Liu in view of Fan, Li, Simon, Dvorkin, Kiesl, and He to incorporate selecting a timescale based on asymptotic minimal values and to determine the permeability based on the ratio between diffusional tortuosity values measured in different directions. This is an improved to determining the permeability anisotropy of geological formations. Using the ratio of the diffusional tortuosities allows for an improvement in the determination of the permeability anisotropy by the relation between the NMR pulse gradient measurements taken along the z-axis and NMR pulse gradient measurements taken in the x-y plane. Claims 1-5, 9, and 11 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863